Name: Council Regulation (EC) No 2242/2004 of 22 December 2004 amending Regulation (EC) No 976/1999 laying down the requirements for the implementation of Community operations, other than those of development cooperation, which, within the framework of Community cooperation policy, contribute to the general objective of developing and consolidating democracy and the rule of law and to that of respecting human rights and fundamental freedoms in third countries
 Type: Regulation
 Subject Matter: European construction;  cooperation policy;  political framework;  rights and freedoms;  executive power and public service
 Date Published: nan

 31.12.2004 EN Official Journal of the European Union L 390/21 COUNCIL REGULATION (EC) No 2242/2004 of 22 December 2004 amending Regulation (EC) No 976/1999 laying down the requirements for the implementation of Community operations, other than those of development cooperation, which, within the framework of Community cooperation policy, contribute to the general objective of developing and consolidating democracy and the rule of law and to that of respecting human rights and fundamental freedoms in third countries THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 181a(2) thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) Community action to promote human rights and democratic principles as set out in the Communication of 8 May 2001 from the Commission to the European Parliament and the Council on the European Union's Role in Promoting Human Rights and Democratisation in Third Countries shall continue beyond 2004. Council Regulation (EC) No 975/1999 of 29 April 1999 laying down the requirements for the implementation of development cooperation operations which contribute to the general objective of developing and consolidating democracy and the rule of law and to that of respecting human rights and fundamental freedoms (2) and Regulation (EC) No 976/1999 (3) proved to be adequate legal instruments for the implementation of the Community's technical and financial support for human rights and democratisation activities in developing and other third countries in pursuit of the overall objectives in this field. The period of validity of those Regulations, however, expires on 31 December 2004. It is, therefore, necessary to extend that period. (2) On the basis of the ratio of the financial reference amount included in Regulation (EC) No 976/1999 and the indicative human rights and democratisation appropriations until 2006, an extended financial reference amount, within the meaning of point 34 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure (4), is inserted in this Regulation for the extended duration of the programme, without the powers of the budgetary authority as defined by the Treaty being affected thereby. (3) The provisions of Regulation (EC) No 976/1999 on procedures for the implementation of aid should be aligned with the legal requirements of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5) in the implementation of EU Election Observation Missions. (4) The protection of the Community's financial interests and the fight against fraud and irregularities form an integral part of Regulation (EC) No 976/1999. In particular, agreements and contracts concluded pursuant to that Regulation should authorise the Commission to carry out the measures provided for in Council Regulation (EC, Euratom) No 2185/96 of 11 November 1996 concerning on-the-spot checks and inspections carried out by the Commission in order to protect the European Communities' financial interests against fraud and other irregularities (6). (5) The measures necessary for the implementation of Regulation (EC) No 976/1999 should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (7). (6) Regulation (EC) No 976/1999 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 976/1999 is hereby amended as follows: 1) in Article 3(2), the following point shall be added: (h) supporting efforts to foster the establishment of groupings of democratic countries within United Nations bodies, specialised agencies and regional organisations.; 2) in Article 5(1), the following sentence shall be added: In the case of EU Election Observation Missions and amicus curiae  proceedings, natural persons shall be eligible for financing under this Regulation.; 3) in Article 6, the first sentence shall be replaced by the following: To be eligible for Community aid, the partners referred to in Article 5(1), first sentence, must have their main headquarters in a third country eligible for Community aid under this Regulation or in a Member State of the Community.; 4) Article 8(3) shall be replaced by the following: 3. Community financing under this Regulation shall take the form of grants or contracts. Within the framework of operations under Article 2 members of EU Election Observation Missions paid from the human rights and democratisation appropriations shall be recruited in accordance with the procedures laid down by the Commission.; 5) in Article 11, the first paragraph shall be replaced by the following: The financial reference amount for the implementation of this Regulation during the period 2005 to 2006 shall be EUR 78 million.; 6) Articles 12 and 13 shall be replaced by the following: Article 12 1. The Commission shall adopt a framework for the programming and identification of Community activities. The framework shall consist, in particular, of: (a) multiannual indicative programmes and annual updates of these programmes, (b) annual work programmes. In particular situations, specific measures not covered by an annual work programme may be approved. 2. The Commission shall produce an annual report setting out programming for the coming year by region and by sector, and shall report back on implementation to the European Parliament. The Commission shall be responsible for managing and adapting, in conformity with this Regulation and according to the requirements of flexibility, the annual work programmes that were defined in the overall framework of the multiannual setting. The decisions made shall reflect the priorities and main concerns of the European Union for the consolidation of democracy, the rule of law and respect for human rights, and shall be determined by the unique nature of the programmes. The Commission shall keep the European Parliament fully informed of the proceedings. 3. The Commission shall implement Community operations under this Regulation in accordance with the budgetary and other procedures in force, in particular those laid down in Regulation (EC, Euratom) No 1605/2002. Article 13 1. The instruments referred to in Article 12(1) shall be adopted in accordance with the procedure referred to in Article 14(2). In cases where the amendments to the annual work programmes referred to in Article 12(1)(b) do not exceed 20 % of the global amount allocated to them or do not substantially change the nature of the projects or programmes contained therein, those amendments shall be adopted by the Commission. It shall inform the committee referred to in Article 14(1). 2. Without prejudice to Article 15, financing decisions on projects and programmes not covered by annual work programmes and exceeding EUR 1 million shall be adopted in accordance with the procedure referred to in Article 14(2).; 7) Article 14(2) shall be replaced by the following: 2. Where reference is made to this paragraph, Articles 4 and 7(1), (2), and (4) of Council Decision 1999/468/EC (8) shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at 30 days.; 8) in Article 16, the second sentence shall be deleted; 9) Article 18 shall be replaced by the following: Article 18 Any agreement or contract concluded pursuant to this Regulation shall expressly provide for the Commission and the Court of Auditors to exercise their powers of control, on documents and on the premises, over all contractors and subcontractors who have received Community funds. Regulation (Euratom, EC) No 2185/96 (9) shall apply.; 10) in Article 21, in the second paragraph, the date 31 December 2004 shall be replaced by the date 31 December 2006. Article 2 This Regulation shall enter into force on 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 2004. For the Council The President C. VEERMAN (1) Opinion of 16 december 2004 (not yet published in the Official Journal). (2) OJ L 120, 8.5.1999, p. 1. Regulation as amended by Regulation (EC) No 1882/2003 (OJ L 284, 31.10.2003, p. 1). (3) OJ L 120, 8.5.1999, p. 8. Regulation as amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36). (4) OJ C 172, 18.6.1999, p. 1. Interinstitutional Agreement as amended by Decision 2003/429/EC of the European Parliament and of the Council (OJ L 147, 14.6.2003, p. 25). (5) OJ L 248, 16.9.2002, p. 1. (6) OJ L 292, 15.11.1996, p. 2. (7) OJ L 184, 17.7.1999, p. 23. (8) OJ L 184, 17.7.1999, p. 23. (9) OJ L 292, 15.11.1996, p. 2.